The particular situation of women in prison and the impact of the imprisonment of parents on social and family life (debate)
The next item is the report by Marie Panayotopoulos-Cassiotou, on behalf of the Committee on Women's Rights and Gender Equality, on the particular situation of women in prison and the impact of the imprisonment of parents on social and family life.
Mr President, the Committee on Women's Rights and Gender Equality, which is presenting this own-initiative report, has invested both effort and material expenditure in the issue: the members of our committee not only worked on this report, but also presented a voluminous report on the situation of women in prisons in Europe. At a hearing we listened to leading scientists and civil society representatives speak on the subject. The offices of the European Parliament have so far given us some interesting presentations on the subject. These highlight Parliament's work on the protection of human rights and the safeguarding of the particular rights of women having to live in the difficult circumstances of imprisonment. Female prisoners belong to a special category; they probably represent a minority of the total number of prisoners in Europe, on average only 5%. Of course, the figure fluctuates between 7% and 0%.
The report seems to me to examine the situation of women prisoners quite thoroughly, since every possible case is covered. It looks at special and general health care needs, including the specific problems of hygiene and the special demands of the female psyche; handling problems arising from women prisoners' past histories; the special situation of mothers - indeed, statistics show that half of those detained in Europe have under-age children; special conditions during pregnancy; the birth of children in prison and the protection of children during their first years of life when they have to live with their mothers in prison. This is why we feel empowered to ask Member States, with the help of the EU, to establish appropriate material conditions to ensure that institutes provide decent detention facilities, as laid down by international and European rules and treaties. Legislation should be able to be modernised to make sentences appropriate to the special circumstances of mothers; regular staff should be regularly monitored and specially trained so that they are sensitive to women's issues. Detention conditions for women should be included in the European Commission's annual report on human rights in the EU.
Today's report will give rise to a debate that I hope will be fruitful.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, my colleague Commissioner Špidla is extremely happy that the European Parliament has decided to examine the situation of women in prison and its impact on social and family life, and therefore wishes to congratulate the rapporteur, Mrs Panayotopoulos, on her excellent report.
Even though women account for only a small percentage, around 5%, of Europe's prison population, it is clear that their stay in prison seriously affects the entire family. Moreover, a relatively high percentage of women in prison are mothers.
The Commission promotes policies to combat the exclusion of vulnerable groups, and this therefore includes, in particular, people in custody. It must be stressed, however, that social inclusion is mainly a matter for the Member States. The Commission's role in terms of social inclusion is basically to help the Member States in their fight against social exclusion, within the context of the open method of coordination and other more specific courses of action. Nevertheless, the new Lisbon Treaty - and this is an interesting point - provides for new initiatives in connection with justice, freedom and security. Within this specific area, of increasing importance, the codecision procedure will apply to many more fields and this will obviously broaden the EP's power to examine some of the proposals set out in your report. Mrs Panayotopoulos's report adopts a balanced approach. It fully respects the principle of subsidiarity and acknowledges the Commission's support role, and we completely agree with your methodological approach. We are aware that in order to tackle the challenges faced by imprisoned women, the Member States and the Commission must focus on living conditions in prisons, the essential maintenance of family ties and social relations and, of course, the importance of social and professional reintegration. This approach matches the Commission's social inclusion strategy, which covers three broad areas: encouraging access to basic services and different possibilities and opportunities, monitoring respect for legislation in the fight against discrimination, and, if necessary, drawing up targeted approaches to meet the specific needs of the various groups.
In the spring of 2006 the Commission organised a public consultation on the need to take other measures at EU level to encourage active inclusion of those farthest removed from the job markets. The results were presented in a communication in October 2007, which also launched the second phase of the consultation. The social partners were asked for their opinion on the possibility of enhancing the open method of coordination by adopting common principles - particularly in relation to income support, active job market policies and access to quality services - on the substance of the common principles and, finally, on to how to back up implementation of these common principles with control and evaluation at EU level. The consultation was completed on 28 February 2008 and the Commission will now examine the proposals made by the social partners and other interested parties.
Please now allow me to make a few brief comments on the report. It discusses the reintegration of imprisoned women into society and the job market. We share the view that targeted implementing measures should be combined with safety nets adapted to prevent social exclusion. Reintegration of imprisoned persons ought to begin in the prison environment in cooperation with the specialist social services.
We are well aware that providing acceptable and reasonable living conditions substantially increases the chances of reintegration in society. The authorities, including the prison authorities, must be encouraged to provide quality vocational training for people in prison. Cooperation between prisons and firms specialising in jobs for prisoners must evidently be encouraged as part of the reintegration process.
Here we wish to stress the role of the European Social Fund in encouraging the inclusion and integration of female and male prisoners in the job market and society in general. The Fund, as I think you are aware, cofinances activities geared towards educational and vocational programmes for prisoners, while initiatives directly concerned with improving living conditions for prisoners, such as the construction of new buildings and installation of new facilities may be covered by other Structural Funds.
I have duly noted the EP's request to the Commission and Council to adopt a framework decision on minimum standards for the protection of the rights of prisoners and to create a European prison charter. I feel I must again remind the House that a number of elements in the report are the exclusive competence of the Member States although, as we have mentioned, the Lisbon Treaty will apply the codecision procedure to many areas in connection with justice, freedom and security, and here there is a real possibility of broadening the scope of the EP's role and improving the situation and treatment of this extremely serious matter.
on behalf of the PPE-DE Group. - (SK) The own-initiative report on women in prisons is highly symbolic. On the one hand it confirms the very pragmatic position of the Committee on Women's Rights and Gender Equality, and on the other hand it confirms the admirable commitment of our colleague Mrs Panayotopoulos-Cassiotou.
I must stress that Mrs Marie Panayotopoulos-Cassiotou is very active in my committee and I congratulate her on her working attitude that is always responsible. When working on this report we paid a personal visit to the women's prison in Bruges. Because of this visit I can say that the report is not at all purely theoretical. I am glad that the report deals with the situation of women in prison in all its complexity. Personally, I would in particular like to emphasise the importance of protecting children from psychological harm while their parents are in prison.
The following is based on my personal experience. Under the Communist regime, when I was five years old, my father was arrested and sentenced to a long term in prison for fabricated political reasons. Teachers in school often asked me where he was and why he never came to parent teacher meetings, although everyone knew that he was in prison. It was painful. Children should not suffer the trauma inflicted on them by the insensitive behaviour of those around them, adding to the stigma of their parents' imprisonment. Staying in regular personal contact with imprisoned mothers is vital for their future lives and future interpersonal relations.
In conclusion, I want to draw your attention in particular to paragraph 22 of the report and stress the emphasis Mrs Panayotopoulos-Cassiotou places on maintaining family ties.
on behalf of the PSE Group. - (ES) Mr President, I would first of all like to congratulate the rapporteur on her excellent work and her open disposition, which enabled important agreements to be reached on the amendments tabled by my Group.
This is a very comprehensive report, which does not leave out any of the issues involved in the difficult situation created in social and family life following the imprisonment of fathers or mothers. It introduces many new aspects including the treatment of fathers or mothers in prison who are responsible for children.
The aim was to find a solution that would guarantee respect for children's rights while maintaining the security measures that must apply to people deprived of their liberty. What is proposed is the creation of independent units that are removed from the ordinary prison environment, with living conditions that are adapted to children's needs and that take account of their integration into the community.
The same applies to people in prison who have dependents, a situation that also primarily affects women. Here, it is recommended once again that for the most part alternative sentences should be chosen over imprisonment. In this regard, the report makes it clear that in the case of men in prison with young children or other family responsibilities, the measures should be the same as those applied to women.
In addition, these measures must ensure complete respect for sexual orientation and any form of family set-up that complies with the law. Women in prison must be granted access to prevention campaigns and access, under equal conditions, to family planning programmes.
The report also calls for programmes to reduce the vulnerability of inmates to violent situations, with psychological care for women who have been the victims of gender violence. It also recommends that prison staff should be trained in, and made more aware of, this issue.
Our group collaborated closely with the rapporteur, tabling these and other amendments, and I believe that on the whole we have achieved a report of which this Parliament can feel proud. Congratulations once again to the rapporteur!
on behalf of the ALDE Group. - Mr President, I will speak on this matter in a personal capacity. Ms Panayotopoulos-Cassiotou, with her usual wisdom and hard work, has done a very good job and produced a report which deals with the problems of women prisoners in a most efficient way.
Most of what Ms Panayotopoulos-Cassiotou states in her report is, of course, correct. But does it perhaps not relate, I wonder, to a world that is ideal rather than realistic, a world in which prisons should indeed function not just for punishing sentenced individuals but mainly for rehabilitating them? The hard reality of the matter is that most prisons in Europe and the world in general function inadequately both for women and for men. That does not mean, of course, that we must not always press for changes to occur. Nor does it mean that the special needs of women prisoners should not concern us. On the contrary, it is our duty always to push for improvements, but we must never forget the following simple facts.
Firstly, changes are needed in our penal system in general.
Secondly, there should be no untoward discrimination between men and women, apart from what is necessitated by virtue of strictly biological differences, including maternity or special aspects of motherhood.
Thirdly, prisons are not hotels. Neither are they maternity wards or nursery schools.
Fourthly, most prisoners - men and women - are convicted criminals, and many have committed atrocious acts against other human beings.
Fifthly, hard as it may sound, many convicted women are unfit to be mothers and alternative choices have to be found to deal with the upbringing of their children.
Sixthly, as to whether female prisoners should be allowed to have a pregnancy initiated in prison, this is by no means a non-controversial issue.
Having said all that, I nevertheless conclude by declaring my support for this report.
on behalf of the UEN Group. - (PL) Mr President, I should like to draw attention to two issues referred to in the report.
The first relates to the conditions under which a custodial sentence is served. Access to appropriate personal hygiene facilities and to the specific medical services women require is particularly important. As a political prisoner in Communist Poland, I was given a quarter of a bar of grey soap that had to last six months. It was impossible to exercise one's statutory right to a bath for weeks at a time. That is inadequate. Access to running water, to hot water for bathing, the opportunity to consult a gynaecologist and to have mammograms should all be assured, regardless of the type and length of sentence.
The second issue relates to the impact of the imprisonment of mothers and pregnant women on the life and health of their children. In particular, women are often deprived of the right to take part in court cases regarding parental rights. People under arrest are deprived of the possibility of participating in hearings. Children whose mothers are imprisoned have only limited rights to contact with them. Newborn babies are often taken away from their mothers shortly after birth, which makes it impossible for them to be breast-fed. It should be borne in mind that whenever a custodial sentence is imposed on a woman, it is also imposed indirectly on a child and an entire family. Such a sentence should therefore only be imposed in exceptional circumstances. I should like to conclude by congratulating the rapporteur.
on behalf of the Verts/ALE Group. - (DE) Mr President, this own-initiative report is important because the situation of women in prison needs to be put under the spotlight at last and problems identified. Women's rights apply even, and especially, in prison. Fortunately, in the European Union, we do not yet have a situation like the US, where prisons and locking people away have become a lucrative business, but the number of women in prison in Europe is growing and so we need to take account of their specific situation.
First, there is the issue of health care, which we have just been talking about. Women in prison have experience of violence, sometimes of a sexual nature, either in prison or beforehand, and need adequate psychological support and therapy, often because they are addicts as well. There is also a risk that women will be sexually exploited in prison. The situation of mothers merits our particular concern. We cannot have any repetition of the situation in Germany, for example, where babies only a few months old have been taken away from their mothers because there are no mother and child places available in prison, leading to months of separation. We also need more money for the reintegration of women after they are released.
One issue of particular concern to me is highlighting the specific situation of girls and women with a migration background. It is essential that we consider the situation of women who have entered Europe and are being held in detention centres. Many of these women refugees, asylum-seekers or irregular migrants are being held in prison-like conditions in these detention centres, and there is currently no EU legislation stipulating the maximum length of time they may be detained there.
Finally - and the European Parliament has produced a study on this - we call as a matter of urgency for improvements in the protection of particularly at-risk groups, especially women who have been the victims of sexual violence.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, in his classic book 'Discipline and Punish' the French philosopher Michel Foucault mentions, among others, three aspects of imprisonment. These aspects have survived throughout the whole long history of punishment until today.
Firstly, there is the original aim of isolating an offender from the society; secondly, the punishment offers a chance to come to terms with guilt (catharsis); and thirdly, there is the modern aspect of offering the possibility of rehabilitation and reintegration into society. The last aspect is seen as the most important one in civilised countries.
Society does not take revenge against an offender and does not want to degrade his or her dignity. On the contrary, it makes an effort, sometimes against serious odds, to change the sentenced prisoner's behaviour pattern that had led to the person's conflict with the law. Imprisonment is not meant to cause harm to those sentenced, let alone to members of their families.
The rapporteur very clearly defined one problem of imprisonment: the focus is on the guilt and punishment of an individual while the fact that the punishment also has an impact on those who are dependent on the sentenced person is ignored. These dependents are generally the children of female prisoners.
Mothers with one child account for more than half of all women imprisoned in Europe. The exact numbers differ from country to country, as do prison conditions. For example, in my country, the Czech Republic, prison overcrowding is the most serious problem. On the other hand, the responsible authorities are making efforts to alleviate the negative impact of punishment on women and their family members, and make the return to normal life easier for these women. That said, efforts to help prisoners integrate into society are hampered by the lack of funding needed, for example, for social workers.
I agree with the rapporteur that it is important to improve the conditions for maintaining family ties because separation from family, combined with guilt and punishment, results in estrangement, which makes returning from prison much more difficult. Of course I am not referring to the cases where family ties had already been severed prior to imprisonment.
I will conclude with one more important point: psychological studies show that female prisoners find it difficult to adjust to living in close proximity to each other. Men are better at putting up with forced proximity and solving conflicts.
(SK) The report by the rapporteur, Mrs Panayotopoulos-Cassiotou, has come just at the time when changes to prison infrastructures, including the creation of female-only prisons, are under way in many Member States. Geographic location is an important factor: it can, for example, make it easier for female prisoners to maintain family ties and friendships and take part in religious services.
The impact of isolation and distress on female prisoners, in particular on mothers and pregnant women, can have harmful consequences for the mother herself but also, mainly, for her child and his or her development. That is why taking part in religious services can bring about positive changes in the lives of these prisoners.
Human dignity and respect for fundamental rights are values that must be rigorously applied in the Member States' prison policies. Maintaining order in prisons requires qualified staff capable of nipping violence against, and abuse of, women in the bud. Nor should we forget that staff should also be capable of offering psychological support because many women have often been traumatised in the past.
Congratulations to the rapporteur on providing a current analysis containing several significant findings. The report also introduces a series of proposals and suggestions for improving conditions for female prisoners, in particular single mothers and young prisoners. I am pleased that the rapporteur pays particular attention to pregnant women.
Women in prison have often been the victim of violence. This area must therefore be approached in a very sensitive way, with the courage to introduce new innovative measures concerning prison policy. After their release from prison, women must be offered all possible assistance in order to facilitate problem-free reintegration into society.
(HU) Thank you, Mr President. Commissioner, ladies and gentlemen, equal opportunities must also be extended to people in prison. Women in prison, too, must be provided with appropriate health and hygiene facilities, different to those of the men. Being able to maintain family relationships is especially important for women in prison, as this will also facilitate their reintegration into society, as some of my fellow Members have already mentioned. In instances of drug addiction and some other cases, psychological support is vital, and several Member States have devised multifaceted, gender-oriented programmes to deal with this. The new Member States must follow their example. Female ex-convicts have greater difficulty in obtaining work. Running training programmes in prisons can alleviate this problem, thereby also reducing the risk of recidivism. The report is excellent, and I recommend its adoption.
(GA) Mr President, I welcome Mrs Panayotopoulos-Cassiotou's own-initiative report on the examination of the situation of women in prison. I think the report could be strengthened through a couple of amendments.
Emphasis should be placed on the concept of relocation as a more exact description of the preparation process as the women approach their release date. In order to help with this, there should be 'halfway houses' which have appropriate, supportive surroundings.
I urge support for the amendments which seek an end to the confinement of girls in adult prisons. The staff in women's prison should be women as far as possible, including medical staff.
A report was published in 2004 and another last year detailing the horrible conditions of the average female prisoner in my own constituency in Northern Ireland. I would advise the Commission to read the recommendations made in that report as well as the recommendations made in this report.
Mr President, many women in prison have a background of violence and abuse, which can make it difficult for them to create stable relationships - which in the end is truly what they need.
Our goal should not only be the social integration of prisoners, but their personal development. And here, of course, comes the issue of children. Separation of a mother and her baby in prison often occurs just hours after birth. This will immediately have an impact on any chance for a wholesome relationship between the two. In order to ultimately create that special mother-child bond, it is necessary for both to grow together. And the only way in which two will grow together in a healthy and normal way is by keeping them together wherever possible and creating a supported and secure environment for them to live in.
To separate a mother and baby is to set their relationship up for failure. Why would we do this, when what most of these women need most is a stable, loving relationship in their life?
(RO) The report under discussion reveals a series of problems encountered in this field by the Member States.
Confronted with an increased rate of criminality in certain environments, especially in disadvantaged ones, marked by sheer poverty, illiteracy, family abandonment, against a background of deterioration of the social security system, the governments of the Member States have chosen, in my opinion, an inadequate response: harsher punishment.
Public opinion in Romania was recently drawn by the case of three women belonging to the same family, daughter, mother, grandmother, who were imprisoned simultaneously to serve a sentence for a minor offence. It was not the only example of this kind. That is why I believe that one of the most important recommendations of the report is the use of punishments other than imprisonment, all the more necessary when it involves the life of a child. A special situation is the case of underage children both of whose parents are in prison.
I support the request included in the report addressed to the Commission to draft a common European prison charter to enable harmonisation of the detention conditions in Member States and more rapid integration into society of those who have served sentences depriving them of their freedom. I congratulate the rapporteur on the effort.
(CS) Mr President, as we have heard, women make up only 5% of the European prison population. Half of these are mothers with young children and most of them have suffered violence and abuse in the past.
I welcome this report wholeheartedly and I thank all those involved with it. The report stresses that the Member States must encourage the development of specific conditions for women in detention centres. Emphasis on human dignity is in my opinion a key issue for successful future social reintegration. A friendly environment must be created for children's visits and women must be educated to understand the meaning of human dignity.
I am therefore very surprised by the Liberals' request for a separate vote on paragraph 19, which proposes giving women the right to take part in religious services. I find it upsetting that women inside prisons could, depending on the outcome of the vote tomorrow, have different rights to women who are outside prison walls.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I naturally wish to thank all the speakers for an extremely enriching and interesting debate. I am not the Commissioner responsible for this issue. I will not deny, however, that I was extremely encouraged and interested in this debate. Many personal ideas have come to mind, and that is undeniable proof that you have captured my interest on a subject that is obviously extremely important.
In order to overcome the obstacles to the reintegration of female prisoners into society and the job market, we must obviously again stress the need to combine implementing measures and an adapted safety net. This will require the involvement of all interested parties, including the social partners.
The Commission intends to continue examining social inclusion issues with the Member States in accordance with the open method of coordination. Indeed, many of the proposals tabled here - which, of course, I will pass on to Commissioner Špidla - have attracted my attention. For instance, the idea that already exists in several countries of trying, where possible, to find alternative sentences - when the person in prison does not represent any danger to society - is certainly a very interesting approach. I am also thinking, although here I am speaking freely, about the use of electronic tags that allow people to leave prison and live with their families. There are many elements to be examined in relation to this issue, for what I have heard here is quite right too: imprisonment is above all an act of social reconciliation, of course, and so efforts must also be made to make this act of reintegration into society a positive element. I was also very interested in the comments made by Mrs Záborská - which were echoed in different ways by a number of speakers - on the whole issue of family ties and ties to children, which, of course, require some extremely specific approaches.
Hygiene in prisons, health care, sexual preferences, sexual abuse and sexual violence are also subjects I am familiar with, of course, through my work as Commissioner for Development, even if I am not responsible for this particular issue. Naturally I regularly visit prisons in developing countries. I can assure you, therefore, that I am certainly in a position to appreciate these matters.
In any case, I will not fail to report back to Commissioner Špidla on this excellent debate and the excellent ideas I have heard here; I know that he is extremely interested in these matters.
Mr President, thank you for staying up so late. I would also like to thank Commissioners Michel and Špidla for their highly positive participation in the report we are presenting; and I would like to thank you, ladies and gentlemen, and Mr Matsakis, who is the only male fellow Member to be taking part in this debate.
I believe that maintaining family ties is a common denominator, and everyone has stressed how important it is. It is also vital to protect children, above all, small children, and establish appropriate conditions tailored to the special needs of women. The primary issue, however, should be that we stand up for human rights, especially the rights of women, regardless of whether or not they are in prison. Therefore, what applies to women who are not in prison ought also to apply to those who are.
With regard to social exclusion, let me give particular thanks to Commissioner Špidla, who through you, Commissioner Michel, stressed the importance of support measures as early as the detention stage: measures for vocational training, for integration into the market and for cooperation with the private sector. We can thus put into practice what you have said, Commissioner: we should see to it that prison becomes an opportunity and not a form of revenge. With regard to of Mr Matsakis's point of view that there are also dangerous tendencies, these exist both inside and outside prison, and we must provide the opportunity and the medical means to tackle them, so that we can prevent the marginalisation of individuals. Marginalisation is in conflict with our ideas about the dignity of individuals and the possibility of supporting them so that they can give of their best to society.
I hope, as the Commissioner has said, that the new Lisbon Treaty will give us the opportunity to take more action. Since the presentation of this report and the ratification of the Treaty are not far removed, many of the suggestions made in the report may become a reality. I shall return, however, to a subject not mentioned, namely that the Commission's annual report on human rights should also include the condition of women in EU prisons.
Although Mr Matsakis was the only male Member speaking, Mr Michel spoke for the Commission, and I have listened with great attention to this interesting debate.
As so often, the women out number the men in these late-night debates, but that does not diminish their contribution. I thank the rapporteur and others who have spoken for their words, because, after all, in a debate like this, you are speaking for women who cannot speak for themselves.
The debate is closed.
The vote will take place on Thursday 13 March.
Written statements (Rule 142)
in writing. - (HU) I would like to draw attention to the fact that while women represent approximately 4-5% of the prison population in Europe, and while the proportion of women in prisons in many European countries is growing at a faster rate than the male prison population, prisons themselves continue to be designed primarily for men and tend to ignore the particular problems of the growing female prison population.
The areas that give greatest cause for concern are healthcare, the situation of mothers with children, and professional and social reintegration. Statistics on female prisoners suggest a generally low level of education and a lack of vocational skills. If we want female prisoners to be able to reintegrate into society and have a more stable life following their time in prison, we need to provide all prisoners with opportunities to acquire basic educational skills. In many European prisons, a difference can be observed between the vocational training offered to women and the demands of the labour market. Most prisons offer feminised vocational training that is limited to developing the skills and abilities relating to the cultural and social roles traditionally attributed to women. The labour market does not generally value these low-paid vocational skills highly, and this may favour the perpetuation of social inequalities and undermine social and professional reintegration. Prison authorities should therefore be encouraged to offer, perhaps in cooperation with external providers, high-quality vocational training measures and varied employment opportunities that are in line with labour market requirements and free from gender stereotypes.